TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00573-CV


Ruby Gipson Hicks; James H. Gipson; Glenda A. Sturges; Mildred I. McNair;
Wanda R. Gipson; Lillie Pinks; Larry Gipson; Donald L. Hicks; Mary A. Allen;
Cleran Ray Gipson; Kathy Cobb; Clint L. Gipson; Felicia Cameron; A. C. Gipson;
Cleo Gipson, Jr.; Vivian Gipson; Derrick A. Gipson; Thomas K. Gipson; Leola Tombs;
Elena Baker; and Robert Lee Mosley; Appellants

v.

Railroad Commission of Texas and Stonewall Production Company, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-04-003942, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants have filed a Motion to Dismiss Appeal and state that appellees do not
oppose their motion.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed on Appellants' Motion
Filed:   January 9, 2008